       Case 1:20-cv-01133-DAD-BAM Document 163 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6
     ERIKA MENDOZA, JAMES HUNT, individually
 7   and on behalf of all others similarly situated,         Case No.: 1:20-cv-01133-DAD-BAM
 8                         Plaintiffs,                       ORDER REGARDING STIPULATION TO
                                                             EXTEND TIME TO FILE AMENDED
 9   vs.                                                     COMPLAINT
10   ELECTROLUX HOME PRODUCTS, INC.,
     SHARP MANUFACTURING COMPANY OF
11   AMERICA, a Division of SHARP
     ELECTRONICS CORPORATION; SHARP
12   APPLIANCES THAILAND LIMITED; MIDEA
     AMERICA CORP.; MIDEA MICROWAVE
13   AND ELECTRICAL APPLIANCES
     MANUFACTURING CO. LTD.; LOWE’S
14   HOME CENTERS, LLC; MODESTO DIRECT
     APPLIANCE, INC.; AND ABC CORP. 1-10,
15
                           Defendants.
16

17          This case was transferred to this Court from the United States District Court for the District of

18   Pennsylvania Middle on August 14, 2020. (Doc. No. 156.) Currently before the Court is a stipulation

19   filed on August 27, 2020, by Plaintiffs Erika Mendoza and James Hunt and by Defendants Electrolux

20   Home Products, Inc., Lowe’s Home Centers, LLC, and Modesto Direct Appliance, Inc., seeking to

21   extend an August 27, 2020 deadline for Plaintiffs to file an amended complaint set by the District of

22   Pennsylvania Middle court. (Doc. No. 162.) According to the stipulation, Defendants Sharp

23   Manufacturing Company of America, a Division of Sharp Electronics Corporation, Sharp Appliances

24   Thailand Limited, Midea America Corp., and Midea Microwave and Electrical Appliances

25   Manufacturing Co. Ltd. have consented to the stipulation, although they are not signatories. (Id.) The

26   stipulation requests an eight-day extension to September 4, 2020, so that Defendants may have

27   additional time to determine whether it is necessary to file a motion to seal information proposed to

28

                                                       -1-
         Case 1:20-cv-01133-DAD-BAM Document 163 Filed 08/28/20 Page 2 of 2

 1   be included in the complaint that was designated as confidential under a protective order entered by

 2   the District of Pennsylvania Middle court.1 (Id.)

 3           The parties filed their stipulation on August 27, 2020, the day the amended complaint was

 4   due. (See Doc. Nos. 155, 162.) Counsel is remined that they are required to seek to obtain a necessary

 5   extension as soon as the need for an extension becomes apparent. L.R. 144(d). Requests for Court-

 6   approved extensions brought on the required deadline are looked upon with disfavor. Id. However,

 7   based upon the limited extension sought as well as the representation that all parties consent to the

 8   extension, and in the interest of justice, the Court finds that the parties’ request is warranted and no

 9   prejudice will result.

10           The parties are further advised that any future extensions will require a demonstrated showing

11   of good cause. Good cause may consist of the inability to comply with court orders in light of the

12   COVID-19 pandemic. Any such future difficulties should be explained.

13           Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ amended complaint shall be filed on

14   or before September 4, 2020.

15
     IT IS SO ORDERED.
16

17       Dated:      August 28, 2020                                    /s/ Barbara     A. McAuliffe                _
                                                                UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28   1
              The parties are advised that requests to seal are governed by Local Rule 141 and not by “Local Civil Rule 79-
     5.2.2” as stated in the stipulation. (See Doc. No. 156.)
                                                               -2-
